Citation Nr: 1719144	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  10-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for headaches. 

2. Entitlement to service connection for right hip disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 2001 to August 2001 and September 2004 to December 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2010 rating decisions of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015 and August 2016, the case was remanded for additional development; it is now assigned to the undersigned.  The August 2016 Board remand also addressed service connection for right knee disability.  A September 2016 rating decision granted the Veteran service connection for right knee disability, resolving the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.  

In an August 2016 remand, the Board determined the March 2015 VA headache examination to be inadequate because the examiner erroneously assumed that the Veteran did not have chronic headaches or a diagnosis of a headache disorder.  Accordingly, the Board remanded the case to obtain an additional VA examination to determine the cause of the Veteran's chronic headaches, this time noting the Veteran had consistently reported headaches since 2005.  

In the August 2016 VA examination, the Veteran reported having headaches since 2005 and a diagnosis of migraines.  The examiner provided the opinion that the migraine headaches were less likely than not related to service and used the following assumptions as rationale: STRS demonstrated no complaints of headaches, an April 2006 general medical examination noted no neurological problems, and a February 2013 traumatic brain injury (TBI) assessment denied head injuries and had no complaints of headaches,. 

The Board notes that all three of these assumptions are incorrect.  First, in a post-deployment health assessment in August 2005, the Veteran reported that her overall health had worsened during service and that she was experiencing headaches.  Second, while the general medical examination dated April 2006 does not report neurological problems, VA treatment records from Loma Linda VAMC dated April 2006 do note the Veteran reported "fatigue, joint aches, headaches" for three months or longer.  Finally, the Board notes there are several reasons to doubt the validity of the February 2013 TBI assessment.  First, the Veteran reports that that file was erroneously included in her medical report, as she does not remember undergoing the assessment in February 2013.  Second, the TBI assessment denies head injuries in service, but the Veteran has consistently noted that she suffered head injuries in service.  Finally, a TBI assessment conducted in December 2007 showed positive indications that the Veteran had a TBI.  Taken together, it is clear that the August 2016 VA examination is based on an inaccurate factual predicate. 

In addition to relying on factually incorrect assumptions, the August 2016 VA examination did not comment on the Veteran's reported in-service headaches beginning in 2005 or the history of chronic headaches after that time.  VA treatment records show that the Veteran has consistently reported headaches since service, specifically in STRs and VA treatment records dated August 2005, April 2006, December 2007, May 2008, January 2009, July 2009, June 2013, January 2015, and May 2015.  Because the VA examination did not comment on the Veteran's competent and credible testimony of her continued headaches, the examination is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service). 

Accordingly, a new examination is required on remand to assess the cause of the Veteran's headaches.  The examiner must address the history of reported headache symptoms and explain whether or not they were caused or aggravated by the Veteran's time in service. 

Additionally, the Veteran has indicated that there are outstanding VA treatment records from Loma Linda VAMC from 2006 to 2009 that are not associated with the claims file.  The Board notes that some files from Loma Linda are associated with the claims file, but records dating back to 2006 are not.  Therefore, the AOJ should acquire these records and associate them with the claims file on remand. 

In the August 2016 VA hip examination, the Veteran indicated that she had a MRI of her hip conducted in California five years prior.  But the examiner noted that there were no records of a previous hip MRI.  Additionally, VA treatment records show that in November 2014 the Veteran requested imaging of the right hip, but it is unclear from treatment records if that was ever completed.  The AOJ should determine if there was a hip MRI conducted for the Veteran and associate any indicated records with the claims file. 

After obtaining missing VA treatment records for the claims file, the Veteran should be afforded a new examination to consider this missing evidence related to her hip disability.  The examiner should address previous right hip imagining from January 2010 showing "lucent line in inferior Ramus of left pubic bone."  Additionally, the Board notes that the Veteran served in Southwest Asia and therefore may have an undiagnosed disability.  If no diagnosis of the right hip is shown, the examiner should address whether or not the right hip symptoms could be related to an undiagnosed disability related to service in the Persian Gulf. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received, including treatment records from Loma Linda VAMC dated 2006 to 2009.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely cause of her right hip disability, to include if she suffers from an undiagnosed disability related to her service.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination.  The examiner should conduct all diagnostic tests and/or studies necessary to determine whether any diagnosable disability is present.  Based on the examination and review of the record, the examiner should answer the following: 

a) Can the Veteran's right hip symptoms be attributed to a known clinical diagnosis?  If so, please provide the diagnosis. 

b) If any right hip symptoms listed cannot be attributed to a known diagnosis, are they signs or symptoms of an undiagnosed disability?

c) If any of the Veteran's symptoms can be attributed to a known diagnosis, is it as least as likely as not (i.e., a probability of 50 percent or greater) that any currently diagnosed disorder was caused or aggravated by events in service? 

d) If the symptoms cannot be attributed to a known diagnosis, is it at least as likely as not (50 percent chance or greater) that they were caused or aggravated by events in service, to include environmental conditions in the Persian Gulf? 

3. The AOJ should arrange for an appropriate examination to determine the cause of the Veteran's chronic headaches and diagnosed migraines.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  Based on this review of the record, the examination, and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each headache disability found or shown by the record. 

b) Please identify the likely cause for each diagnosed headache disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated by events during the Veteran's time in service, to include the environmental conditions in the Persian Gulf? 

The examiner must address the reported headache symptoms shown by the record during and after service.  These include chronic headaches reported in August 2005, April 2006, December 2007, May 2008, January 2009, July 2009, June 2013, January 2015, and May 2015.  If the headache disability is less likely as not related to service, the examiner should explain why these reported symptoms do not relate to continuing symptoms of a service-related headache disability. 

The examiner should provide a complete rationale in support of any opinions offered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative. 

After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative opportunity to respond, and return the record to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



